DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 1 February 2022. 
Claims 1, 3-9, 13-18, and 20-25 were canceled. Claims 26-44 are new. Claims 26-44 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency. 

New claim 26 recites the non-original limitation “a communications repository storing a plurality of prefabricated communications, each of the plurality of prefabricated communications comprising one or more content items having been engaged with by the target user and having a format for delivery to the target user.” Applicant’s remarks identified [0003]-[0004], [0007]-[0008], [00012]-[00019], [0023]-[0027], [0030]-[0032], [0036], [0038], [0042], [0087], [0094], [0112], [0125], [0128], [0148], and [0238] for the new claims at large. None of the identified disclosure appear to support the identified limitation. For example, of the identified support, what appears to be the most related to the identified limitation states:
[0026] The server may include or otherwise be in communication with a communications repository, which repository may receive and store content, such as media related content, which content may be used for building transaction related communications. Hence, the repository may further receive and store communications templates, which template may be in any form useful for inter-, intra-, and cross-business communications, as well as communications directed to customers, consumers, market influencers, and/or the general public. Thus, the communication may be in the form of a memorandum, a letter, an email, a post, a comment, a TWEET®, a review, a response to a review, a sentiment, a like, a dislike, an upvote, or other form by which a communication may be sent via a social media platform, and the like. 

This disclosure describes a communications repository, but does not indicate that it includes content items having been engaged with by the target user. The remainder of applicant’s identified support does not appear to support the identified limitation, and a review of the specification did not produce apparent support for the identified limitation. As the original disclosure does not appear to support the identified limitation, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention.  Claims 33 and 38 are similarly rejected. 

New claim 26 recites the non-original limitation “the evaluation engine being further configured to employ the content item performance score to rank the one or more content items based on a relevance to the target use of each of the one or more content items.” Applicant’s remarks identified [0003]-[0004], [0007]-[0008], [00012]-[00019], [0023]-[0027], [0030]-[0032], [0036], [0038], [0042], [0087], [0094], [0112], [0125], [0128], [0148], and [0238] for the new claims at large. None of the identified disclosure appear to support the identified limitation. For example, of the identified support, what appears to be the most related to the identified limitation states:
[0013] In various instances, the method further includes calculating, by at least one data processor executing the scored content generator, a content, a message, a communication, and/or a page performance score, such as based on the content item and/or page performance scores associated with viewed webpages and/or the retrieved content items. Also, data encapsulating the content, messaging, communication, and/or page performance score can be provided to a centralized server of system. The calculating of the performance score can further be based on various different metrics including: a number and/or time of content and page views, viewer sentiment in response to the content, engagement with the content and/or webpage, re-posting or sending of content, the number of times the content is used, the size of the content or page, or a number, frequency, and/or consistency of the content items, such as on the page. 

This disclosure describes a content item performance score, but does not indicate that it is used to rank content items. The remainder of applicant’s identified support does not appear to support the identified limitation, and a review of the specification did not produce apparent support for the identified limitation. As the original disclosure does not appear to support the identified limitation, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention.  Claim 38 is similarly rejected.

New Claim 26 recites the non-original limitation “a communications generator configured to implement a second set of instructions to select a new online communication for the target user according to the content performance score associated with the one or more content items engaged with by the target user and based on the ranking”. Applicant’s remarks identified [0003]-[0004], [0007]-[0008], [00012]-[00019], [0023]-[0027], [0030]-[0032], [0036], [0038], [0042], [0087], [0094], [0112], [0125], [0128], [0148], and [0238] for the new claims at large. None of the identified disclosure appear to support the identified limitation. For example, of the identified support, what appears to be the most related to the identified limitation states:
[0012] Particularly, in one implementation, the scoring and content generator can search stored and/or previously-scored content items, and based on the searching, display the stored content items along with the score associated with each of the content items. Likewise, once displayed, the content, e.g., scored content, can be selected, e.g., by the system or a user of the system, such as based on the score, for use in a communication, which communication can then be generated and distributed by the system to one or more recipients. Accordingly, in certain implementations, the collected and/or retrieved content items may form part of one or more messages, communications, and/or webpages. 

[0015] In another implementation, a scored webpage and/or content collection can be generated for presentation at a user interface of the system, so as to allow a user of the system to view the scored webpage and/or content, such as for evaluation and selection for generating a message and/or communication. In particular instances, the scored webpage and/or content collection, display, and selection of the same can include one or more content items that received the highest final content item scores, which may be organized and/or selected based on that score. Specifically, the presentation and the selection of the content items can be based on the content item performance scores. Hence, in certain instances, the method may include one or more of loading at least a portion of the collected data into a memory, storing at least a portion of the collected data, providing the data for display, and/or transmitting at least a portion of the data, e.g., via a server of the system. 

These disclosures describe selecting from scored content. They do not appear to describe or support selecting “a new online communication”. The remainder of applicant’s identified support does not appear to support the identified limitation, and a review of the specification did not produce apparent support for the identified limitation. As the original disclosure does not appear to support the identified limitation, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention.  Claim 38 is similarly rejected.

New Claim 26 recites the non-original limitation “a formatter configured to implement a third set of instructions to format the new online communication for the target user in a format that is based at least on a portion of the engagement data representing the engagement by the target user with the one or more content items of the online content”. Applicant’s remarks identified [0003]-[0004], [0007]-[0008], [00012]-[00019], [0023]-[0027], [0030]-[0032], [0036], [0038], [0042], [0087], [0094], [0112], [0125], [0128], [0148], and [0238] for the new claims at large. None of the identified disclosure appear to even relate to “formatting” content. The most relevant portion of the remainder of the specification states: 
[0029] Hence, the communications building system may also include a formatter such as for selecting and formatting the communication, e.g., the online communication, in an electronic format that can be automatically formatted, distributed, rendered, and/or viewed, such as in a distribution format based on one or more of data pertaining to one or more keywords, addresses, and/or other data received by the system, such as directly input from a potential communication recipient and/or based on data skimmed off of that (or other) persons social media or reviewing postings. Likewise, the communications building system may also include a distribution program for performing the delivery, such as for the targeted broadcasting, of the online communication over the Internet to the recipient, or to the social media platform of the recipient such as for posting thereby.

The above disclosure describes formatting the communication based on “other data received by the system.” This does not reasonably support formatting the communication based on engagement data representing the engagement by the target user with the one or more content items of the online content. The remainder of applicant’s identified support does not appear to support the identified limitation, and a review of the specification did not produce apparent support for the identified limitation. As the original disclosure does not appear to support the identified limitation, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention. Claims 33 and 38 are similarly rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

Claim 26 recites “the communications server being configured to monitor engagement by the target user with the one or more content items of the online content displayed in the online communications.” The antecedent basis for this limitation is unclear and ambiguous, rendering the claim indefinite. Note that the claims previously recites “the online content comprising one or more content items that can be engaged with by the target user via the graphical user interface” and “each of the plurality of prefabricated communications comprising one or more content items having been engaged with by the target user and having a format for delivery to the target user.” One of ordinary skill in the art would not know which “one or more” content items are referenced, making the scope of the claim unclear and indefinite. Claims 33 and 38 are similarly rejected. 
For the purposes of examination, the claims are interpreted as referring to the first “one or more” content items. 

Claim 26 recites “one or more engagement parameters and quantitative engagement data including one or more of a duration and a number of engagements by the target user with each of the one or more content items and feedback on the online content provided by the target user associated with the one or more content items of the online content.” It is unclear and ambiguous whether the identified “one or more” refers to one or more of “(1) a duration and (2) a number of engagements by the target user with each of the one or more content items” or whether it refers to one or more of “(1) a duration and (2) a number of engagements by the target user with each of the one or more content items and (3) feedback on the online content provided by the target user associated with the one or more content items of the online content.” Because of this ambiguity, one of ordinary skill in the art would thus not understand the boundaries of the “one or more engagement parameters and quantitative engagement data”, rendering the scope of the claim indefinite. Claim 38 is similarly rejected. 
For the purposes of Examination, the latter interpretation will be used. 

Claim 30 recites “collecting the one or more content items having been engaged with by the target user and engagement data.” It would be unclear to one of ordinary skill in the art what it means for content items to have been engaged with by “engagement data”, making the scope of the claim unclear and indefinite. Claims 35 and 42 are similarly rejected. 
For the purposes of examination, the limitation will be interpreted as only referring to the target user. 

Claim 31 recites “employing the one or more content items having been engaged with by the target user and the engagement data to determine the one or more parameters.” There is no antecedent basis for “one or more parameters.” It would be unclear and ambiguous to one of ordinary skill in the art what parameters are referenced by this limitation. For example, the limitation could be referring to either the “engagement parameters” or the “weighted engagement parameters.” Because of the ambiguity, the claim is indefinite. Claims 36 and 43 are similarly rejected. 
For the purposes of examination, the former interpretation will be used. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 26, which is representative of claims 33 and 38, recites in part collect engagement data representing the engagement by the target user with the one or more content items of the content, the engagement data comprising one or more engagement parameters and quantitative engagement data including one or more of a duration and a number of engagements by the target user with each of the one or more content items and feedback on the content provided by the target user associated with the one or more content items of the content, further weighting the one or more engagement parameters and the quantitative engagement data to generate a content item performance score, further employ the content item performance score to rank the one or more content items based on a relevance to the target user of each of the one or more content items; select a new communication for the target user according to the content performance score associated with the one or more content items engaged with by the target user and based on the ranking; format the new communication for the target user in a format that is based at least on a portion of the engagement data representing the engagement by the target user with the one or more content items of the content; determine a high traffic time associated with the target user's activity, and further configured to schedule a time for transmission of the formatted new communication during the high traffic time; and transmit the formatted new communication to target user based on one or more patterns or trends of the target user engagements. These limitations set forth a concept of generating and providing content according to user engagement, which is clearly a marketing or advertising activity. Thus because the claims describe a concept falling within one of the sub-groupings associated with methods of organizing human activity as described by the 2019 PEG, the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate a recited abstract idea into a practical application. The claims recite the additional element of a server having at least one processor executing a plurality of sets of instructions, the plurality of sets of instructions providing: an evaluation engine configured to implement a first set of instructions, a communications generator configured to implement a second set of instructions, a formatter configured to implement a third set of instructions, a scheduler configured to implement a fourth set of instructions, and a distribution engine configured to implement a first set of instructions. The evaluation engine, communications generator, formatter, scheduler, and distribution engine should all be understood to be computer programs rather than particular computing devices. This limitation thus should be understood to describe a generic computing device used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Thus this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element of a communications repository. This additional element should be understood to be a memory storing data. This additional element reflects no improvement to technology, no particular machine, and no transformation of an article. Further, this additional element does not meaningfully limit the implementation of the abstract idea. This additional element should be understood as part of the prior generic computing device. As previously noted, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Thus this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element of a computing device having a graphical user interface for displaying online communications, the online communications comprising online content posted to one or more internet pages transmitted to the computing device via the communication network, further where the server communicates with the computing device via the communication network and where the computing device receives the online communication from the server. This additional element should be understood to be a second generic computing device. This additional element reflects no plausible improvement to technology. This additional element does not require any reasonably specific machine. This additional element effects no transformation of an article. And in general, this additional element does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving networked computing devices. As such, this additional element does not  There are no further additional elements. When considered in combination, the additional elements only generally link the abstract idea to technology environment involving networked computing devices. As such, the combination of additional elements does not integrate the abstract idea into a practical application. As the additional elements do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
At Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as a generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims further recite an additional element relating to storing information in a memory. However, per MPEP 2106, storing and retrieving information in a memory is a well-understood, routine, and conventional computer function. As such, this additional element does not amount to significantly more either individually or in combination with the generic computing devices. As previously noted, the claims further recite an additional element relating to receiving or transmitting data over a network. However, per MPEP 2106, receiving or transmitting data over a network is a well-understood, routine, and conventional computer function. As such, this additional element does not amount to significantly more either individually or in combination with the generic computing devices.  There are no further additional elements. As previously noted, when considered as a combination the additional elements only generally link the abstract idea to technology environment involving networked computing devices. However MPEP 2106 notes that the courts have found generally linking the use of a judicial exception to a particular technological environment or field of use to be insufficient to amount to significantly more. As such, the combination of additional elements does not amount to significantly more. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 27-32 further limit the abstract idea. However the claims are determined to continue to recite an abstract idea, albeit a narrowed. One. Dependent claims 27-30 and 32 recite no further additional elements. The previously identified additional elements, when considered individually and as a combination, do not integrate the abstract idea into a practical application or amount to significantly more than the narrowed abstract idea. Dependent claim 31 recites a “artificial intelligence module”. This is interpreted as a further description of the generic computing device of the claims, but the further describe additional element, individually and in combination with the other additional element, does not integrate the narrowed abstract idea into a practical application or amount to significant more than the narrowed abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0278308 A1) in view of Kazi et al. (US 2014/0280556 A1). 

Regarding Claim 26 and 38: Liu discloses a communication system for generating an online communication for transmission to a target user over a communication network based on the target user’s online engagements, the system comprising:
a computing device having a graphical user interface for displaying online communications to the target user, the online communications comprising online content posted to one or more internet pages transmitted to the computing device via the communication network, the online content comprising one or more content items that can be engaged with by the target user via the graphical user interface (Referring now to FIGS. 23-25, exemplary user activities with respect to a content stream are illustrated. In FIGS. 23-25, content in a content stream is continuously displayed on a web page 2302 for a user via a user device 2300. In FIG. 23, each piece of content 2304, 2306, 2308 may be arranged in an order from top to bottom of the web page 2302. See at least [0103]. Also:  Moving to FIG. 24, the user's scrolling action causes new content to be displayed on the display screen, replacing the previous content 2304, 2306, 2308 shown in FIG. 23. The user may find a particular content 2402 interesting and want to explore the content 2402 by applying a "clicking" action on it. See at least [0104]. Also: Users 1204 may be of different types such as users connected to the network 2604 via different user devices, for example, a desktop computer 1204-4, a laptop computer 1204-3, a mobile device 1204-1. See at least [0152] and Fig. 26). 
a communications repository storing a plurality of prefabricated communications, each of the plurality of prefabricated communications comprising one or more content items having been engaged with by the target user and having a format for delivery to the target user (Content pool 135 may be a general content pool with content to be used to serve all users. The content pool 135 may also be structured so that it may have personalized content pool for each user. In this case, content in the content pool is generated and retained with respect to each individual user. The content pool may also be organized as a tiered system with both the general content pool and personalized individual content pools for different users. For example, in each content pool for a user, the content itself may not be physically present but is operational via links, pointers, or indices which provide references to where the actual content is stored in the general content pool. See at least [0070]. Content ranking unit 210 generates the content stream to be recommended to user 105 based on content, selected from content pool 135 based on the user's profile, as well as advertisement, selected by the advertisement insertion unit 200. See at least [0073]. Also: User reactions or activities with respect to the recommended content are monitored, at 235, and analyzed at 240. Such events or activities include clicks, skips, dwell time measured, scroll location and speed, position, time, sharing, forwarding, hovering, motions such as shaking, etc. It is understood that any other events or activities may be monitored and analyzed. See at least [0078]. Also: For example, the content 2304 has a position 1 as it is the first piece of content in the stream and a presentation style of "pure text"; the content 2306 has a position of 2 and a presentation style of "text plus small thumbnail"; the content 2308 has a position of 3 and a presentation style of "text plus large thumbnail." It is understood the position indicates the sequence of presenting each content item in the stream and thus, may not always increment from top to bottom if the content stream flows in a different direction, e.g., from left to right or bottom to top. It is also understood that the presentation styles are not limited to the above-mentioned examples and may be text, image, video, animation, audio, or any combination thereof. See at least [0103]). 
a communications server that communicates with the computing device via the communication network, the communications server being configured to monitor engagement by the target user with the one or more content items of the online content displayed in the online communications, the communications server having at least one processor executing a plurality of sets of instructions that are fixed in a machine-readable medium (User reactions or activities with respect to the recommended content are monitored, at 235, and analyzed at 240. Such events or activities include clicks, skips, dwell time measured, scroll location and speed, position, time, sharing, forwarding, hovering, motions such as shaking, etc. It is understood that any other events or activities may be monitored and analyzed. See at least [0078]. Also: FIG. 30 depicts a general computer architecture on which the present teaching can be implemented and has a functional block diagram illustration of a computer hardware platform that includes user interface elements. The computer may be a general-purpose computer or a special purpose computer. This computer 3000 can be used to implement any components of the user engagement measurement architecture as described herein.  See at least [0158], [0159], and Fig. 26), the plurality of sets of instructions providing:
an evaluation engine configured to implement a first set of instructions to collect engagement data representing the engagement by the target user with the one or more content items of the online content, the engagement data comprising one or more engagement parameters and quantitative engagement data including one or more of a duration and a number of engagements by the target user with each of the one or more content items and feedback on the online content provided by the target user associated with the one or more content items of the online content (The user activity detection module 2040 may detect, via the recording unit 2020 on the user device 2010, events associated a target user or user cohort 2034, within a detection period 2032.  See at least [0137]. Also: The user activity detection module 2040 in this embodiment, includes a stream ready detection unit 2042, a scroll start detection unit 2044, a scroll end detection unit 2046, and a stream unload detection unit 2048. The stream ready detection unit 2042 may detect a stream ready event, when the content stream 2012 is ready and starts being presented to the user. The scroll start detection unit 2044 may detect a scroll start event, when the user starts to scroll through the content in the content stream 2012. The scroll end detection unit 2046 may detect a scroll end event, when the user stops scrolling. See at least [0138]. Also:  The user engagement evaluation module 2050 in this example includes a model building/updating unit 2052, a user behavior pattern analysis unit 2054, a scroll dwell time calculation unit 2058, and a user engagement score calculation unit 2056. The scroll dwell time calculation unit 2058 may calculate a scroll dwell time based on information obtained from the user activity detection module 2040 and an information interpretation model 2053. See at least [0139]. Also: User reactions or activities with respect to the recommended content are monitored, at 235, and analyzed at 240. Such events or activities include clicks, skips, dwell time measured, scroll location and speed, position, time, sharing, forwarding, hovering, motions such as shaking, etc. It is understood that any other events or activities may be monitored and analyzed. See at least [0078]. Also: In this example, the user device 2010 may include a recording unit 2020 for recording information associated with activities of the one or more users, information associated with the personalized content stream 2012, and/or information associated with the user device 2010. See at least [0135]. Also: The configuration recording unit 2028 may record configuration information associated with the user device 2010, e.g., the size of the screen on the user device 2010, device identification (ID) of the user device 2010, or associated with a user, e.g., a user ID of a logged-in user, browser-cookies for identifying each logged-in or non-logged-in user. See at least [0136]). 
the evaluation engine further weighting the one or more engagement parameters and the quantitative engagement data to generate a content item performance score, the evaluation engine being further configured to employ the content item performance score to rank the one or more content items based on a relevance to the target user of each of the one or more content items (Based on the analyzed user behavior patterns and the calculated scroll dwell time, the user engagement score calculation unit 2056 may calculate a user engagement score with respect to each piece of content in the personalized content stream 2012. The user engagement score may represent a level of user engagement of with respect to the corresponding piece of content. For example, a long scroll dwell time may imply a deep user engagement and thus can be transferred to a high user engagement score. In addition, user behavior patterns may also be considered for calculating a user engagement score. For example, suppose users tend to dwell for long time at the top of the personalized content stream 2012. Then if two pieces of content have the same scroll dwell time, one piece of content located at the top of the personalized content stream 2012 may have a lower user engagement score than the other piece of content located at the bottom of the personalized content stream 2012. In another example, scrolling back and dwelling again at the same piece of content may indicate an increased engagement of a user, after the user compares the piece of content with others down the stream. The user engagement score may be calculated based on the user behavior patterns and the calculated scroll dwell time, in combination with other parameters discussed earlier, e.g., the stream depth. For example, scrolling deep down a content stream and dwelling for a long time may indicate a high user engagement for the overall content stream. See at least [0148]. Also:  the user engagement scores 1201 for a specific user may be used as a relevancy indicator. See at least [0107]). 
a communications generator configured to implement a second set of instructions to select a new online communication for the target user according to the content performance score associated with the one or more content items engaged with by the target user and based on the ranking (Performance related characterizations of content may be used in both selecting content to be incorporated into the content pool as well as selecting content already in the content pool for recommendation of personalized content for specific users. See at least [0052]. Also: Content ranking unit 210 generates the content stream to be recommended to user 105 based on content, selected from content pool 135 based on the user's profile, as well as advertisement, selected by the advertisement insertion unit 200. The content to be recommended to the user 105 may also be determined, by the content ranking unit 210, based on information from the context information analyzer 170. See at least [0073]. The user engagement scores 1201 may be used by the personalized content recommendation system 1202 for building user profiles and predicting user interests, selecting and updating content, and/or optimizing ranking model for content recommendation to users 1204. See at least [0101]). 
a formatter configured to implement a third set of instructions to format the new online communication for the target user in a format that is based at least on a portion of the engagement data representing the engagement by the target user with the one or more content items of the online content; (At 1180, based on the contextual information associated with the surrounding of the user (e.g., device used, network bandwidth, etc.), the content ranking unit packages the selected personalized content, at 1180, in accordance with the context information and then transmits, at 1190, the personalized content to the user. See at least [0092]. Also: Other types of context information includes the specific platform related to the user's device, e.g., Smartphone, Tablet, laptop, desktop, bandwidth/data rate allowed on the user's device, which will impact what types of content may be effectively presented to the user. In addition, the network related information such as state of the network where the user's device is connected to, the available bandwidth under that condition, etc. may also impact what content should be recommended to the user so that the user can receive or view the recommended content with reasonable quality. See at least [0079]). 
a distribution engine configured to implement a fifth set of instructions to transmit the formatted new online communication to the computing device for delivery to the target user based on one or more patterns or trends of the target user engagements (At 1180, based on the contextual information associated with the surrounding of the user (e.g., device used, network bandwidth, etc.), the content ranking unit packages the selected personalized content, at 1180, in accordance with the context information and then transmits, at 1190, the personalized content to the user. See at least [0092]. Also:  The user behavior pattern analysis unit 2054 may analyze some user behavior patterns based on information obtained from the user activity detection module 2040 and the information interpretation model 2053. For example, based on one user's activities, a pattern may be determined that the user tends to dwell for long time on a certain type of content but tends to dwell shorter or skip on another type of content. In another example, based on multiple users' activities, a pattern may be determined that a certain position in the personalized content stream 2012 may have a shorter scroll dwell time than other positions, a certain position in the visible portion 2280 may have a longer scroll dwell time than other positions, or a certain type of content may tend to have a longer scroll dwell time than other types. The analyzed user behavior patterns may be used as learning targets for the machine learning algorithms to update the information interpretation model 2053, e.g., for recommending content that is appropriate with respect to a certain user's behavior pattern. See at least [0147]). 

Liu does not appear to disclose a scheduler configured to implement a fourth set of instructions to determine a high traffic time associated with the target user’s online activity, and further configured to schedule a time for transmission of the formatted new online communication during the high traffic time.
Kazi teaches a scheduler configured to implement a set of instructions to determine a high traffic time associated with the target user’s online activity, and further configured to schedule a time for transmission of the formatted new online communication during the high traffic time (In certain situations, an entity may desire to engage with a subset of its fans, for example, fans located in North America, or fans between the ages of 18-25. In such situations, high traffic of the target demographic may increase the visibility of the post and engagement with the demographic. As such, by monitoring historical and real -time user data, opportunities for increasing engagement between an entity and users of a social network may be identified. See at least [0023]. Also: Posts may then be scheduled to be posted during the identified peak traffic periods, in order to increase initial visibility of the post, which may lead to increasing engagement. In addition, engagement opportunities could be based on historical data showing peak engagement times--e.g., times when likes, shares, and comments are close to a historical maximum or threshold. See at least [0014]. Also: the aggregated user interaction data is determined to have reached an engagement opportunity threshold. Engagement opportunity thresholds include periods of high traffic of target fan group, posts that have shown a threshold amount of organic engagement, and time periods above a threshold maximum interval time between posts. An engagement opportunity threshold may be established in a variety of ways to capture a variety of different engagement opportunities. Activity may be on the social network, on a website associated with a brand, or using an application associated with the entity. See at least [0029]).
Liu provides a system for identifying and providing content to users, upon which the claimed invention’s scheduling of the content can be seen as an improvement. However, Kazi demonstrates that the prior art already knew of determining times of high traffic and scheduling content to be provided at high traffic times. One of ordinary skill in the art could have trivially applied the techniques of Kazi to the system of Liu to set time periods for content delivery. One of ordinary skill in the art would have recognized that such an application of Kazi would have resulted in an improved system which could present content at times of high engagement and thus make it more likely that a user will engage with a selected content item. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Liu and the teachings of Kazi. 

Claims 27-31, 33-36, and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0278308 A1) in view of Kazi et al. (US 2014/0280556 A1), and further in view of Tsun et al. (US 9135292 B1).

Regarding Claim 27 and 39: Liu in view of Kazi teaches the above limitations. Liu does not appear to disclose wherein the communications server further comprises a communications builder portion of the plurality of instructions, and wherein the prefabricated communications each comprise a communication asset and a communication template. However, Tsun teaches wherein the communications server further comprises a communications builder portion of the plurality of instructions, and wherein the communications each comprise a communication asset and a communication template (The content item generator 122 can select content for each of the variables 214-218, for example based on the context data 204, and populate the advertisement template 220 with the selected content. The content can be selected from the content feed 126. The content feed 126 can include content elements that are available for insertion in advertisements created for "Ad A". For example, the content feed 126 includes a logo, several product images, several coupons, and a direction link. In this example, the content item generator 122 selected "Coupon B` as the content element to resolve the product offer variable 214. Thus, the content item generator 122 will insert this content element into the advertisement template 220 in the place of the variable 214. Similarly, the content item generator 122 will insert the content element "Golf Store Logo" in the place of variable 216 and "Product Image C" in place of variable 218 to create a formatted advertisement 230. See at least Column 9, Lines 21-37).  
	Liu and Kazi suggest a system for identifying and providing communications to users, upon which the claimed invention’s generation of communications based on assets and templates can be seen as an improvement. However, Tsun demonstrates that the prior art already knew of generating communications based on assets and templates. One of ordinary skill in the art could have easily applied the techniques of Tsun to the system of Liu and Kazi to generate the material for the content pool of Liu. Further, one of ordinary skill in the art would have recognized that such an application of Tsun would have resulted in an improved system that would provide content that was generated for a particular user. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Liu and the teachings of Kazi and Tsun. 

Regarding Claim 28 and 40: Liu in view of Kazi and Tsun teaches the above limitations. As previously noted, Liu teaches selecting being based upon the one or more target user engagements (Performance related characterizations of content may be used in both selecting content to be incorporated into the content pool as well as selecting content already in the content pool for recommendation of personalized content for specific users. See at least [0052]. Also: Content ranking unit 210 generates the content stream to be recommended to user 105 based on content, selected from content pool 135 based on the user's profile, as well as advertisement, selected by the advertisement insertion unit 200. The content to be recommended to the user 105 may also be determined, by the content ranking unit 210, based on information from the context information analyzer 170. See at least [0073]. The user engagement scores 1201 may be used by the personalized content recommendation system 1202 for building user profiles and predicting user interests, selecting and updating content, and/or optimizing ranking model for content recommendation to users 1204. See at least [0101]). Additionally, Tsun teaches (The content item generator 122 can select content for each of the variables 214-218, for example based on the context data 204, and populate the advertisement template 220 with the selected content. The content can be selected from the content feed 126. The content feed 126 can include content elements that are available for insertion in advertisements created for "Ad A". For example, the content feed 126 includes a logo, several product images, several coupons, and a direction link. In this example, the content item generator 122 selected "Coupon B` as the content element to resolve the product offer variable 214. Thus, the content item generator 122 will insert this content element into the advertisement template 220 in the place of the variable 214. Similarly, the content item generator 122 will insert the content element "Golf Store Logo" in the place of variable 216 and "Product Image C" in place of variable 218 to create a formatted advertisement 230. See at least Column 9, Lines 21-37).  
	Liu, Kazi, and Tsun suggests a system which provides to users custom generated content created from assets and templates, upon which the claimed invention’s selection of the assets and templates based on user engagements can be seen as an improvement. However, Liu separately demonstrates that the prior art already knew of making selections according to user engagements. One of ordinary skill in the art could have easily applied Liu’s engagement based selection techniques of Tsun’s asset and template selections. Further, one of ordinary skill in the art would have recognized that such an application of Liu would have resulted in an improved system that would generate content according to the engagements of users. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Liu and the teachings of Kazi and Tsun.

Regarding Claim 29 and 41: Liu in view of Kazi and Tsun teaches the above limitations. Additionally, Tsun teaches a compiler portion of the plurality of instructions, and further wherein at least one set of instructions further comprises integrating, by the compiler portion of the plurality of instructions, the selected communication asset with the selected communication template so as to generate the communication (The content item generator 122 can select content for each of the variables 214-218, for example based on the context data 204, and populate the advertisement template 220 with the selected content. The content can be selected from the content feed 126. The content feed 126 can include content elements that are available for insertion in advertisements created for "Ad A". For example, the content feed 126 includes a logo, several product images, several coupons, and a direction link. In this example, the content item generator 122 selected "Coupon B` as the content element to resolve the product offer variable 214. Thus, the content item generator 122 will insert this content element into the advertisement template 220 in the place of the variable 214. Similarly, the content item generator 122 will insert the content element "Golf Store Logo" in the place of variable 216 and "Product Image C" in place of variable 218 to create a formatted advertisement 230. See at least Column 9, Lines 21-37). The motivation to combine Liu, Kazi, and Tsun is the same as explained under claim 27 above, and is incorporated herein. 

Regarding Claim 30 and 42: Liu in view of Kazi and Tsun teaches the above limitations. Additionally, Liu discloses wherein the communications server further comprises a content collector portion of the plurality of instructions, and further wherein at least one set of instructions further comprises searching, by the content collector portion of the plurality of instructions, one or more social media platforms and collecting the one or more content items having been engaged with by the target user and engagement data, and further transmitting the collected one or more content items having been engaged with by the target user to one or more databases associated with the communication server and communication repository (Certain content in the content pool, e.g., journals or news, need to be updated over time. Conventional solutions usually update such content periodically based on a fixed schedule. The present teaching discloses the scheme of dynamically determining the pace of updating content in the content pool based on a variety of factors. Content update may be affected by context information. For example, the frequency at which a piece of content scheduled to be updated may be every 2 hours, but this frequency can be dynamically adjusted according to, e.g., an explosive event such as an earthquake. As another example, content from a social group on Facebook devoted to Catholicism may normally be updated daily. When Pope Benedict's resignation made the news, the content from that social group may be updated every hour so that interested users can keep track of discussions from members of this social group. In addition, whenever there are newly identified content sources, it can be scheduled to update the content pool by, e.g., crawling the content from the new sources, processing the crawled content, evaluating the crawled content, and selecting quality new content to be incorporated into the content pool. Such a dynamically updated content pool aims at growing in compatible with the dynamically changing users' interests in order to facilitate quality personalized content recommendation. See at least [0054]). 

Regarding Claim 31 and 43: Liu in view of Kazi and Tsun teaches the above limitations. Additionally, Liu discloses wherein the communications server further comprises an artificial intelligence (A/T) module portion of the plurality of instructions (The model building/updating unit 2052 may continuously update the information interpretation model 2053 based on updated information at the user activity log database 2051, to train the information interpretation model 2053 using machine learning algorithms. See at least [0146]), and further wherein at least one set of instructions further comprises employing the one or more content items having been engaged with by the target user and the engagement data to determine the one or more parameters, and to further determine the one or more patterns or trends of the target user engagements ( The user behavior pattern analysis unit 2054 may analyze some user behavior patterns based on information obtained from the user activity detection module 2040 and the information interpretation model 2053. For example, based on one user's activities, a pattern may be determined that the user tends to dwell for long time on a certain type of content but tends to dwell shorter or skip on another type of content. In another example, based on multiple users' activities, a pattern may be determined that a certain position in the personalized content stream 2012 may have a shorter scroll dwell time than other positions, a certain position in the visible portion 2280 may have a longer scroll dwell time than other positions, or a certain type of content may tend to have a longer scroll dwell time than other types. The analyzed user behavior patterns may be used as learning targets for the machine learning algorithms to update the information interpretation model 2053, e.g., for recommending content that is appropriate with respect to a certain user's behavior pattern. See at least [0147]).

Regarding Claim 33: Liu discloses a communication system for generating an online communication for transmission to a target user over a communication network, the system comprising:
a computing device having a graphical user interface for displaying online communications to the target user, the online communications comprising online content posted to one or more internet pages of one or more websites transmitted to the computing device via the communication network, the online content comprising one or more content items that can be engaged by the target user via the graphical user interface (Referring now to FIGS. 23-25, exemplary user activities with respect to a content stream are illustrated. In FIGS. 23-25, content in a content stream is continuously displayed on a web page 2302 for a user via a user device 2300. In FIG. 23, each piece of content 2304, 2306, 2308 may be arranged in an order from top to bottom of the web page 2302. See at least [0103]. Also:  Moving to FIG. 24, the user's scrolling action causes new content to be displayed on the display screen, replacing the previous content 2304, 2306, 2308 shown in FIG. 23. The user may find a particular content 2402 interesting and want to explore the content 2402 by applying a "clicking" action on it. See at least [0104]. Also: Users 1204 may be of different types such as users connected to the network 2604 via different user devices, for example, a desktop computer 1204-4, a laptop computer 1204-3, a mobile device 1204-1. See at least [0152] and Fig. 26). 
a communications repository storing a plurality of online communications, each of the plurality of online communications comprising one or more content items actually engaged with by the target user, each of the plurality of communications having a format for delivery to the target user (Content pool 135 may be a general content pool with content to be used to serve all users. The content pool 135 may also be structured so that it may have personalized content pool for each user. In this case, content in the content pool is generated and retained with respect to each individual user. The content pool may also be organized as a tiered system with both the general content pool and personalized individual content pools for different users. For example, in each content pool for a user, the content itself may not be physically present but is operational via links, pointers, or indices which provide references to where the actual content is stored in the general content pool. See at least [0070]. Content ranking unit 210 generates the content stream to be recommended to user 105 based on content, selected from content pool 135 based on the user's profile, as well as advertisement, selected by the advertisement insertion unit 200. See at least [0073]. Also: User reactions or activities with respect to the recommended content are monitored, at 235, and analyzed at 240. Such events or activities include clicks, skips, dwell time measured, scroll location and speed, position, time, sharing, forwarding, hovering, motions such as shaking, etc. It is understood that any other events or activities may be monitored and analyzed. See at least [0078]. Also: For example, the content 2304 has a position 1 as it is the first piece of content in the stream and a presentation style of "pure text"; the content 2306 has a position of 2 and a presentation style of "text plus small thumbnail"; the content 2308 has a position of 3 and a presentation style of "text plus large thumbnail." It is understood the position indicates the sequence of presenting each content item in the stream and thus, may not always increment from top to bottom if the content stream flows in a different direction, e.g., from left to right or bottom to top. It is also understood that the presentation styles are not limited to the above-mentioned examples and may be text, image, video, animation, audio, or any combination thereof. See at least [0103]). 
a communications server that communicates with the computing device via the communication network, the communications server being configured to monitor engagement by the target user with the one or more content items of the online content displayed in the online communications, the communications server having at least one processor executing instructions that are fixed in a machine-readable medium (User reactions or activities with respect to the recommended content are monitored, at 235, and analyzed at 240. Such events or activities include clicks, skips, dwell time measured, scroll location and speed, position, time, sharing, forwarding, hovering, motions such as shaking, etc. It is understood that any other events or activities may be monitored and analyzed. See at least [0078]. Also: FIG. 30 depicts a general computer architecture on which the present teaching can be implemented and has a functional block diagram illustration of a computer hardware platform that includes user interface elements. The computer may be a general-purpose computer or a special purpose computer. This computer 3000 can be used to implement any components of the user engagement measurement architecture as described herein.  See at least [0158], [0159], and Fig. 26), the instructions providing:
an evaluation engine portion of the at least one processor that implements a first subset of the instructions for collecting data representing the engagement by the target user with the one or more content items of the online content, the engagement data comprising one or more engagement parameters and quantitative engagement data representing a quantitative characterization of engagement by the target user with each of the one or more content items (The user activity detection module 2040 may detect, via the recording unit 2020 on the user device 2010, events associated a target user or user cohort 2034, within a detection period 2032.  See at least [0137]. Also: The user activity detection module 2040 in this embodiment, includes a stream ready detection unit 2042, a scroll start detection unit 2044, a scroll end detection unit 2046, and a stream unload detection unit 2048. The stream ready detection unit 2042 may detect a stream ready event, when the content stream 2012 is ready and starts being presented to the user. The scroll start detection unit 2044 may detect a scroll start event, when the user starts to scroll through the content in the content stream 2012. The scroll end detection unit 2046 may detect a scroll end event, when the user stops scrolling. See at least [0138]. Also:  The user engagement evaluation module 2050 in this example includes a model building/updating unit 2052, a user behavior pattern analysis unit 2054, a scroll dwell time calculation unit 2058, and a user engagement score calculation unit 2056. The scroll dwell time calculation unit 2058 may calculate a scroll dwell time based on information obtained from the user activity detection module 2040 and an information interpretation model 2053. See at least [0139]. Also: User reactions or activities with respect to the recommended content are monitored, at 235, and analyzed at 240. Such events or activities include clicks, skips, dwell time measured, scroll location and speed, position, time, sharing, forwarding, hovering, motions such as shaking, etc. It is understood that any other events or activities may be monitored and analyzed. See at least [0078]. Also: In this example, the user device 2010 may include a recording unit 2020 for recording information associated with activities of the one or more users, information associated with the personalized content stream 2012, and/or information associated with the user device 2010. See at least [0135]. Also: The configuration recording unit 2028 may record configuration information associated with the user device 2010, e.g., the size of the screen on the user device 2010, device identification (ID) of the user device 2010, or associated with a user, e.g., a user ID of a logged-in user, browser-cookies for identifying each logged-in or non-logged-in user. See at least [0136]).
the evaluation engine further weighting the engagement parameters and the quantitative engagement data to generate a content performance score for each of the one or more content items (Based on the analyzed user behavior patterns and the calculated scroll dwell time, the user engagement score calculation unit 2056 may calculate a user engagement score with respect to each piece of content in the personalized content stream 2012. The user engagement score may represent a level of user engagement of with respect to the corresponding piece of content. For example, a long scroll dwell time may imply a deep user engagement and thus can be transferred to a high user engagement score. In addition, user behavior patterns may also be considered for calculating a user engagement score. For example, suppose users tend to dwell for long time at the top of the personalized content stream 2012. Then if two pieces of content have the same scroll dwell time, one piece of content located at the top of the personalized content stream 2012 may have a lower user engagement score than the other piece of content located at the bottom of the personalized content stream 2012. In another example, scrolling back and dwelling again at the same piece of content may indicate an increased engagement of a user, after the user compares the piece of content with others down the stream. The user engagement score may be calculated based on the user behavior patterns and the calculated scroll dwell time, in combination with other parameters discussed earlier, e.g., the stream depth. For example, scrolling deep down a content stream and dwelling for a long time may indicate a high user engagement for the overall content stream. See at least [0148]. Also:  the user engagement scores 1201 for a specific user may be used as a relevancy indicator. See at least [0107]). 
a communications generator portion of the at least one processor that implements a second subset of the instructions for selecting a new online communication for the target user according to the content performance score associated with the one or more content items engaged by the target user and based on the weighted engagement parameters and the quantitative engagement data, the communication generator configured selecting a high scoring communication (Performance related characterizations of content may be used in both selecting content to be incorporated into the content pool as well as selecting content already in the content pool for recommendation of personalized content for specific users. See at least [0052]. Also: Content ranking unit 210 generates the content stream to be recommended to user 105 based on content, selected from content pool 135 based on the user's profile, as well as advertisement, selected by the advertisement insertion unit 200. The content to be recommended to the user 105 may also be determined, by the content ranking unit 210, based on information from the context information analyzer 170. See at least [0073]. The user engagement scores 1201 may be used by the personalized content recommendation system 1202 for building user profiles and predicting user interests, selecting and updating content, and/or optimizing ranking model for content recommendation to users 1204. See at least [0101]). 
a formatter portion of the at least one processor that implements a third subset of the instructions for formatting the new online communication for the target user in a format that is based at least partially on the data pertaining to the target user’s engagement with the online content (At 1180, based on the contextual information associated with the surrounding of the user (e.g., device used, network bandwidth, etc.), the content ranking unit packages the selected personalized content, at 1180, in accordance with the context information and then transmits, at 1190, the personalized content to the user. See at least [0092]. Also: Other types of context information includes the specific platform related to the user's device, e.g., Smartphone, Tablet, laptop, desktop, bandwidth/data rate allowed on the user's device, which will impact what types of content may be effectively presented to the user. In addition, the network related information such as state of the network where the user's device is connected to, the available bandwidth under that condition, etc. may also impact what content should be recommended to the user so that the user can receive or view the recommended content with reasonable quality. See at least [0079]). 
a distribution engine portion of the at least one processor that implements a fifth subset of the instructions for transmitting the formatted new online communication to the computing device for delivery to the target user based on one or more patterns or trends of the target user  engagements (At 1180, based on the contextual information associated with the surrounding of the user (e.g., device used, network bandwidth, etc.), the content ranking unit packages the selected personalized content, at 1180, in accordance with the context information and then transmits, at 1190, the personalized content to the user. See at least [0092]. Also:  The user behavior pattern analysis unit 2054 may analyze some user behavior patterns based on information obtained from the user activity detection module 2040 and the information interpretation model 2053. For example, based on one user's activities, a pattern may be determined that the user tends to dwell for long time on a certain type of content but tends to dwell shorter or skip on another type of content. In another example, based on multiple users' activities, a pattern may be determined that a certain position in the personalized content stream 2012 may have a shorter scroll dwell time than other positions, a certain position in the visible portion 2280 may have a longer scroll dwell time than other positions, or a certain type of content may tend to have a longer scroll dwell time than other types. The analyzed user behavior patterns may be used as learning targets for the machine learning algorithms to update the information interpretation model 2053, e.g., for recommending content that is appropriate with respect to a certain user's behavior pattern. See at least [0147]). 

Liu does not appear to disclose a scheduler portion of the at least one processor that implements a fourth subset of the instructions for determining a high traffic time associated with the target user’s online activity, and further for scheduling a time for transmission of the formatted new online communication during the high traffic time
Kazi teaches a scheduler portion of at least one processor that implements a subset of the instructions for determining a high traffic time associated with the target user’s online activity, and further for scheduling a time for transmission of the formatted new online communication during the high traffic time (In certain situations, an entity may desire to engage with a subset of its fans, for example, fans located in North America, or fans between the ages of 18-25. In such situations, high traffic of the target demographic may increase the visibility of the post and engagement with the demographic. As such, by monitoring historical and real -time user data, opportunities for increasing engagement between an entity and users of a social network may be identified. See at least [0023]. Also: Posts may then be scheduled to be posted during the identified peak traffic periods, in order to increase initial visibility of the post, which may lead to increasing engagement. In addition, engagement opportunities could be based on historical data showing peak engagement times--e.g., times when likes, shares, and comments are close to a historical maximum or threshold. See at least [0014]. Also: the aggregated user interaction data is determined to have reached an engagement opportunity threshold. Engagement opportunity thresholds include periods of high traffic of target fan group, posts that have shown a threshold amount of organic engagement, and time periods above a threshold maximum interval time between posts. An engagement opportunity threshold may be established in a variety of ways to capture a variety of different engagement opportunities. Activity may be on the social network, on a website associated with a brand, or using an application associated with the entity. See at least [0029]).
Liu provides a system for identifying and providing content to users, upon which the claimed invention’s scheduling of the content can be seen as an improvement. However, Kazi demonstrates that the prior art already knew of determining times of high traffic and scheduling content to be provided at high traffic times. One of ordinary skill in the art could have trivially applied the techniques of Kazi to the system of Liu to set time periods for content delivery. One of ordinary skill in the art would have recognized that such an application of Kazi would have resulted in an improved system which could present content at times of high engagement and thus make it more likely that a user will engage with a selected content item. As such, the application of Kazi would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Liu and the teachings of Kazi. 

	Liu does not appear to disclose the repository storing assets and templates, or generating a communication by selecting an asset for incorporation with at least one template so as to generate the new online communications. 
	However, Tsun teaches storing assets and templates ( the content item generator 122 can select a template for the advertisement from a template feed 124. The template feed 124 includes a set of advertisement templates that can be populated with content to generate a formatted advertisement. See at least Column 7, Lines 41-45. Also: The content for an advertisement can be selected from a content feed 126, for example based on the selected template and/or the context data of the advertisement request. The content feed 126 is a set of content elements that are available to be inserted into an advertisement template to create a formatted advertisement. See at least Column 8, Lines 22-27. Also See Fig. 1), and generating a communication by selecting an asset for incorporation with at least one template so as to generate the new online communications (The content item generator 122 can select content for each of the variables 214-218, for example based on the context data 204, and populate the advertisement template 220 with the selected content. The content can be selected from the content feed 126. The content feed 126 can include content elements that are available for insertion in advertisements created for "Ad A". For example, the content feed 126 includes a logo, several product images, several coupons, and a direction link. In this example, the content item generator 122 selected "Coupon B` as the content element to resolve the product offer variable 214. Thus, the content item generator 122 will insert this content element into the advertisement template 220 in the place of the variable 214. Similarly, the content item generator 122 will insert the content element "Golf Store Logo" in the place of variable 216 and "Product Image C" in place of variable 218 to create a formatted advertisement 230. See at least Column 9, Lines 21-37).  
	Liu and Kazi suggest a system for identifying and providing communications to users, upon which the claimed invention’s generation of communications based on assets and templates can be seen as an improvement. However, Tsun demonstrates that the prior art already knew of generating communications based on assets and templates. One of ordinary skill in the art could have easily applied the techniques of Tsun to the system of Liu and Kazi to generate the material for the content pool of Liu. Further, one of ordinary skill in the art would have recognized that such an application of Tsun would have resulted in an improved system that would provide content that was generated for a particular user. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Liu and the teachings of Kazi and Tsun. 

Regarding Claim 34: Liu in view of Kazi and Tsun teaches the above limitations. Additionally, Tsun teaches a communications builder portion of the at least one processor that implements a sixth subset of the instructions for selecting the communication asset and the communication template to build the new online communication by integrating the selected communication asset with the selected communication template (The content item generator 122 can select content for each of the variables 214-218, for example based on the context data 204, and populate the advertisement template 220 with the selected content. The content can be selected from the content feed 126. The content feed 126 can include content elements that are available for insertion in advertisements created for "Ad A". For example, the content feed 126 includes a logo, several product images, several coupons, and a direction link. In this example, the content item generator 122 selected "Coupon B` as the content element to resolve the product offer variable 214. Thus, the content item generator 122 will insert this content element into the advertisement template 220 in the place of the variable 214. Similarly, the content item generator 122 will insert the content element "Golf Store Logo" in the place of variable 216 and "Product Image C" in place of variable 218 to create a formatted advertisement 230. See at least Column 9, Lines 21-37). As previously noted, Liu teaches selecting being based upon the one or more target user engagements (Performance related characterizations of content may be used in both selecting content to be incorporated into the content pool as well as selecting content already in the content pool for recommendation of personalized content for specific users. See at least [0052]. Also: Content ranking unit 210 generates the content stream to be recommended to user 105 based on content, selected from content pool 135 based on the user's profile, as well as advertisement, selected by the advertisement insertion unit 200. The content to be recommended to the user 105 may also be determined, by the content ranking unit 210, based on information from the context information analyzer 170. See at least [0073]. The user engagement scores 1201 may be used by the personalized content recommendation system 1202 for building user profiles and predicting user interests, selecting and updating content, and/or optimizing ranking model for content recommendation to users 1204. See at least [0101]). 
	Liu, Kazi, and Tsun suggests a system which provides to users custom generated content created from assets and templates, upon which the claimed invention’s selection of the assets and templates based on user engagements can be seen as an improvement. However, Liu separately demonstrates that the prior art already knew of making selections according to user engagements. One of ordinary skill in the art could have easily applied Liu’s engagement based selection techniques of Tsun’s asset and template selections. Further, one of ordinary skill in the art would have recognized that such an application of Liu would have resulted in an improved system that would generate content according to the engagements of users. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Liu and the teachings of Kazi and Tsun.

Regarding Claim 35: Liu in view of Kazi and Tsun teaches the above limitations. Additionally, Liu discloses wherein the communications server further comprises a content collector portion of the at least one processor that implements a seventh subset of the instructions for searching one or more social media platforms and collecting the one or more content items having been engaged with by the target user and engagement data, and further transmitting the collected one or more content items having been engaged with by the target user to one or more databases associated with the communication server and communication repository (Certain content in the content pool, e.g., journals or news, need to be updated over time. Conventional solutions usually update such content periodically based on a fixed schedule. The present teaching discloses the scheme of dynamically determining the pace of updating content in the content pool based on a variety of factors. Content update may be affected by context information. For example, the frequency at which a piece of content scheduled to be updated may be every 2 hours, but this frequency can be dynamically adjusted according to, e.g., an explosive event such as an earthquake. As another example, content from a social group on Facebook devoted to Catholicism may normally be updated daily. When Pope Benedict's resignation made the news, the content from that social group may be updated every hour so that interested users can keep track of discussions from members of this social group. In addition, whenever there are newly identified content sources, it can be scheduled to update the content pool by, e.g., crawling the content from the new sources, processing the crawled content, evaluating the crawled content, and selecting quality new content to be incorporated into the content pool. Such a dynamically updated content pool aims at growing in compatible with the dynamically changing users' interests in order to facilitate quality personalized content recommendation. See at least [0054]). 

Regarding Claim 36: Liu in view of Kazi and Tsun teaches the above limitations. Additionally, Liu discloses wherein the communications server further comprises an artificial intelligence (A/T) module portion of the at least one processor that implements an eighth subset of the instructions for employing the one or more content items having been engaged with by the target user and the engagement data to determine the one or more parameters, and to further determine the one or more patterns or trends of the target user engagements (The model building/updating unit 2052 may continuously update the information interpretation model 2053 based on updated information at the user activity log database 2051, to train the information interpretation model 2053 using machine learning algorithms. See at least [0146]. Also: The user behavior pattern analysis unit 2054 may analyze some user behavior patterns based on information obtained from the user activity detection module 2040 and the information interpretation model 2053. For example, based on one user's activities, a pattern may be determined that the user tends to dwell for long time on a certain type of content but tends to dwell shorter or skip on another type of content. In another example, based on multiple users' activities, a pattern may be determined that a certain position in the personalized content stream 2012 may have a shorter scroll dwell time than other positions, a certain position in the visible portion 2280 may have a longer scroll dwell time than other positions, or a certain type of content may tend to have a longer scroll dwell time than other types. The analyzed user behavior patterns may be used as learning targets for the machine learning algorithms to update the information interpretation model 2053, e.g., for recommending content that is appropriate with respect to a certain user's behavior pattern. See at least [0147]).

Claims 32, 37, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0278308 A1) in view of Kazi et al. (US 2014/0280556 A1), and further in view of Tsun et al. (US 9135292 B1), and additionally in view of Sidi et al. (US 2010/0036970 A1).

Regarding Claim 32, 37, and 44: Liu in view of Kazi and Tsun teaches the above limitations. Liu does not appear to disclose wherein the communications server further comprises a conflict checking engine portion of the plurality of instructions, and further wherein at least one set of instructions further comprises performing by a conflict checking engine portion of the plurality of instructions, a conflict check on the new online communication to be transmitted so as to determine whether there is a potential or actual conflict that may arise should the new online communication be transmitted, the conflict being associated with content of the selected communication asset.
However, Sidi teaches a conflict checking engine portion of a plurality of instructions, and further wherein at least one set of instructions further comprises performing by a conflict checking engine portion of the plurality of instructions, a conflict check on a new online communication to be transmitted so as to determine whether there is a potential or actual conflict that may arise should the new online communication be transmitted, the conflict being associated with content of the selected communication asset (The system of FIG. 2 works similarly to FIG. 1, but content server 210 will be able to distinguish between clients 220a and 220b and their associated geographic areas and affiliate ad servers. Additionally, the presence of category code exclusion list 263 allows the system of FIG. 2 to prevent advertisements from different servers from conflicting with each other. See at least [0025]. Also: content server 310 provides affiliate ad server 340 a copy of category code exclusion list 363 containing category code A. Affiliate ad server 340 examines the copy of exclusion list 363 and discovers category code A, so affiliate ad server 340 thus selects a different category code B. An associated ad 374 under category code B is also served to the user after content 373 in online content stream 370. See at least [0043]. Also: a potential conflict of interest may be diverted, as the advertisements selected from affiliate ad server 340 will not match the category code of advertisements selected from national ad server 350. For example, if category code A was beer, and national ad server 350 retains a multinational beer company as an advertiser while affiliate ad server 340 retains a local microbrewery as another advertiser, following the steps of flowchart 500 would avoid the awkward situation of airing advertisements from both beer companies. The situation might be especially damaging if the advertisement from the microbrewery compares the beer from the multinational beer company unfavorably, citing its lack of flavor and body compared to the lovingly crafted local microbrew. Thus, category code B might comprise deodorant, which is unrelated to beer and thus has little chance of conflicting with advertisements selected from category code A. See at least [0044]). 
Liu, Kazi, and Tsun suggests a system for generating content to provide to users, upon which the claimed invention’s techniques for checking content conflicts can be seen as an improvement. However, Sidi demonstrates that the prior art already knew of techniques for checking for conflicts between content to be distributed. One of ordinary skill in the art could have easily applied the techniques of Sidi to the system of Liu, Kazi, and Tsun  by using Sidi’s techniques to determine conflicts prior to content distribution. Further, one of ordinary skill in the art would have recognized that such an application of Sidi would have predictably resulted in an improved system which could prevent distributing content which disparages other content of the distribution system. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Liu and the teachings of Kazi, Tsun, and Sidi. 

Response to Arguments
Applicant’s Argument Regarding 112(a) Rejection of Claims 1, 3-9, 13-18, and 20-25: The claims when read in light of the specification are clear, distinct and provide adequate written description such that one of ordinary skill in the art would know what is being claimed and how to make the claimed invention. 
Examiner’s Response: Applicant's arguments filed 1 February 2022 have been fully considered but they are rendered moot by the cancelation of claims 1, 3-9, 13-18, and 20-25.

Applicant’s Argument Regarding 112(b) Rejections of claims 1, 3-9, 13-18, and 20-25: The referenced claims have been canceled, rendering this rejection moot. 
Examiner’s Response: Applicant's arguments filed 1 February 2022 have been fully considered but they are rendered moot by the cancelation of claims 1, 3-9, 13-18, and 20-25.



Applicant’s Argument Regarding 101 Rejections of claims 1, 3-9, 13-18, and 20-25:
The Office asserts that the claims recite an Abstract Idea, which has been practice from time immemorial. 
The distinct instructions provide to the processors is what makes their operations unique and the processing architecture non-generic. 
Examiner’s Response: Applicant's arguments filed 1 February 2022 have been fully considered but they are rendered moot by the cancelation of claims 1, 3-9, 13-18, and 20-25.
Examiner notes that the prior office action did not assert the abstract idea has been “practice from time immemorial”, and there is no requirement that abstract ideas have been “practice from time immemorial.”
Examiner notes that MPEP 2106 states that Alappat is considered superseded.

 Applicant’s Argument Regarding 103 Rejections of claims 1, 3-9, 13-18, and 20-25: The office cannot show that all the claimed elements, as recited in the newly submitted claims, are taught by a combination of the art of record. 
Examiner’s Response: Applicant's arguments filed 1 February 2022 have been fully considered but they are rendered moot by the cancelation of claims 1, 3-9, 13-18, and 20-25.

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office actions dated 11 June 2020 and 13 January 2021.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-05-06